       Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 1 of 19




 1 LTL ATTORNEYS LLP
 2 Prashanth Chennakesavan (Bar No. 284022)
   Prashanth.chennakesavan@ltlattorneys.com
 3 Dat T. Nguyen (Bar No. 280755)
 4 dat.nguyen@ltlattorneys.com
   300 S. Grand Avenue, 14th Floor
 5 Los Angeles, CA 90071
 6 Tel: (213) 612-8900
   Fax: (213) 612-3773
 7
 8 Attorneys for Movant KAIFI LLC
 9
10                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF CALIFORNIA
11                                   (SAN JOSE DIVISION)
12
13 KAIFI LLC,                                       Case No. 21-mc-80171-VKD
14
                        Movant,                     Assigned to Hon. Virginia K DeMarchi
15
16              v.                                  NOTICE OF MOTION AND
                                                    MOTION TO COMPEL
17 APPLE INC.,                                      COMPLIANCE WITH
18                                                  SUBPOENA; MEMORANDUM OF
                                                    POINTS AND AUTHORITIES IN
19                      Respondent.                 SUPPORT THEREOF
20
                                                    Date:            August 17, 2021
21                                                  Time:            10 a.m.
22                                                  Courtroom:       2
23                                                    REDACTED VERSION OF
24                                                  DOCUMENT SOUGHT TO BE
                                                    SEALED
25
26
27
28
                           NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
       Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 2 of 19




 1              PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure
 2 26, 27, 45 and Civil Local Rules 7 and 37, Movant KAIFI LLC (“KAIFI”) will
 3 and hereby does move this Court for an order compelling Apple Inc. (“Apple”) to
 4 (1) comply with a subpoena KAIFI issued and duly served in a case pending in the
 5 U.S. District Court for the Eastern District of Texas captioned: KAIFI LLC v. T-
 6 Mobile US, Inc. and T-Mobile USA, Inc., Case No. 2:20-cv-00281-JRG (the
 7 “Underlying Action”), and (2) produce and permit for inspection and copying the
 8 materials specified in that subpoena. This motion is based on this Notice of Motion
 9 and Motion, the supporting Memorandum of Points and Authorities, the
10 Declaration of Dat Nguyen, including its exhibits, all pleadings and records on file
11 in this action, and any other matter of which the Court may take judicial notice,
12 and any other written and oral argument and authorities that may be presented to
13 the Court on this matter.
14              This motion seeks an order from this Court directing Apple to comply with
15 the subpoena, and to produce the materials described therein. As will be explained
16 in greater detail below, those materials would be of assistance to KAIFI in its
17 preparation of the pending case entitled KAIFI LLC v. T-Mobile US., Inc., Civil
18 Action No 20-CV-281 (JRG) (ED. Tx.).
19              Pursuant to Local Civil Rule 37-1(a), and as described in the concurrently-filed
20 declaration of Dat Nguyen, counsel for KAIFI has conferred with counsel for third-
21 party Apple about the subpoena at issue. After multiple attempts to resolve all
22 disputed issues, the parties have been unable to reach agreement. KAIFI respectfully
23 submits that further meeting and conferring would be futile.
24
25    DATED: July 13, 2021                          By: /s/ Prashanth Chennakesavan
26
27
28
                                                   -1-
                          NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
       Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 3 of 19




 1                                             LTL ATTORNEYS LLP
 2                                             Prashanth Chennakesavan
                                               Dat T. Nguyen
 3                                             [fill in]
 4
                                               Attorneys for KAIFI LLC
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -2-
                        NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
      Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 4 of 19



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.         INTRODUCTION
 3              This is a miscellaneous action related to a subpoena that KAIFI LLC
 4   (“KAIFI”) served on third party Apple, Inc. (“Apple”) in the case, KAIFI LLC v. T-
 5   Mobile US, Inc. et al, Case No. 2:20-cv-00281-JRG (E.D. Tex.) (the “Underlying
 6   Action”).          In the Underlying Action, KAIFI alleges that Defendant T-Mobile
 7   infringes claims of U.S. Patent No. 6,922,728 (the “’728 Patent”). The ’728 Patent
 8   is generally directed to technology that enables seamless handoff of active calls
 9   between different networks, such as between cellular and Wi-Fi.
10              Apple is a handset (e.g., iPhones and iPads) supplier to Defendant T-Mobile.
11   The patented technology generally relates to handoff1 between cellular and Wi-Fi
12   networks. T-Mobile has represented that the technical requirements for handset
13   handoff are embodied in the handset algorithms and only Apple can provide the
14   handoff algorithms for its handsets. See Declaration of Dat Nguyen (“Nguyen
15   Decl.”), ¶ 8. Apple has produced only two documents, and has failed to produce its
16   actual handoff algorithms, technical documents, or source code detailing the
17   protocols and mechanisms for the handover between Wi-Fi and cellular networks.
18   Id., ¶ 9.
19              Despite a months-long effort to meet and confer, Apple has stonewalled. Most
20   recently, Apple has claimed that its investigation is still ongoing. Therefore, KAIFI
21   hereby moves to compel Apple to produce the handoff algorithms used in Apple
22   handsets supplied to T-Mobile and fully respond to the subpoena.
23   II.        BACKGROUND
24              In the Underlying Action, KAIFI sought discovery from T-Mobile regarding
25   evidence of infringement by T-Mobile’s system for seamless handoff between
26   cellular and Wi-Fi networks, such as in T-Mobile’s Wi-Fi Calling feature.
27
     1
28       Handoff is also referred to as handover or hand-in, and encompasses handoffs in
           both directions, from Wi-Fi to cellular and from cellular to Wi-Fi.
                                                                        NOTICE OF MOTION AND
                                                  1                        MOTION TO COMPEL
     4847-4522-4944.2
      Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 5 of 19



 1   Specifically, KAIFI sought discovery on the components of T-Mobile’s Wi-Fi
 2   Calling, including Wi-Fi Calling capable handsets.
 3
 4
                                        2
 5
 6              KAIFI further sought discovery into the handset operations, as relates to the
 7   handoff requirements set by T-Mobile. Ex. B. Those requirements are embodied in
 8   the handset algorithms source code, and
 9
10
11
12   This is to be expected, as source code is not generally made available from a vendor
13   like
14              As a result, having no other source from which to secure the discovery of this
15   relevant infringement evidence, on February 1, 2021, KAIFI duly served a subpoena
16   on Apple having five document production requests.           Ex. B. The requests were
17   narrowly tailored to only those documents and information relevant to the
18   infringement allegations in this action.        On February 24, 2021, Apple served
19   objections to the requests and failed to make any production. See Ex. D. Pursuant
20   to Local Rule 37-2, each request and the objections thereto are set out in full below.3
21
                REQUEST NO. 1: All Documents and Things relating to any
22              product or technology requirements that T-Mobile requires or requests
23              that Apple provide on its devices relating to WiFi calling, WiFi
                handoff, or offloading, etc. between cellular and WiFi networks.
24
25              OBJECTIONS AND RESPONSES TO REQUEST NO. 1:
     2
26       All exhibits cited herein are attached to the Nguyen Declaration.
     3
27    Apple also asserted a number of General Objections, which it incorporated into
     every response. The General Objections are included in Appendix A, attached
28   hereto.

                                                 -2-            MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
      Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 6 of 19



 1              Apple incorporates each of its General Objections and Responses into
 2              its response to Request No. 1 as if fully set forth herein. Apple further
                objects to this Request at least for the following reasons:
 3              Party Discovery: Apple objects to this Request to the extent it seeks
 4              documents and information in the possession of, equally available to,
                and/or more efficiently obtained from the Defendants.
 5              Overly Broad and Unduly Burdensome: Apple objects to this Request
 6              as overbroad and unduly burdensome, and failing to take reasonable
                steps to avoid imposing undue burden and expense on third-party
 7              Apple. The Request is not narrowly or reasonably tailored, particularly
 8              in its use of 141 Documents and Things" and its use of the phrases
                "product or technology requirements," "requires or requests," and
 9              "relating to WiFi calling, WiFi handoff, or offloading, etc." Apple
10              further objects to this Request as overly broad and unduly burdensome
                because it is unbounded in time. Apple further objects to the extent that
11              this Request seeks documents and things not in the possession, custody,
12              or control of Apple, and/or that are equally accessible to one or more
                parties to the litigation or other third parties.
13              Vague and Ambiguous: Apple objects to this Request as vague and
14              ambiguous. In particular, the phrase "relating to WiFi calling, WiFi
                handoff, or offloading, etc." is unclear and would require the subjective
15              judgment of Apple or its attorneys.
16              Privileged and Work Product Materials: Apple objects to this Request
                to the extent that it seeks the production of documents or information
17              protected by the attorney-client privilege, the attorney work product
18              doctrine, the common interest privilege, or any other applicable
                privilege, immunity, or protection from discovery, including any third-
19              party duty or obligation of nondisclosure, privacy, or confidentiality.
20              Apple will not produce privileged or protected documents or
                information, and any inadvertent disclosure or production thereof shall
21              not be deemed a waiver of any privilege with respect to such
22              information or documents or of any work product immunity which may
                attach thereto.
23              Not Relevant Third-Party Discovery: Third-party Apple objects to this
24              Request to the extent it seeks documents, things, or information that is
                not relevant and exceeds the reasonable scope of third-party discovery
25
                under the Federal Rules. The burden and expense of the proposed
26              discovery to third-party Apple outweighs its likely benefit. For
                example, third- party Apple objects to this Request to the extent that it
27
                seeks Apple's trade secrets, commercially sensitive information, and/or
28              closely guarded research and development information. Apple will not

                                                  -3-            MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
      Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 7 of 19



 1              produce information referring or relating to unannounced or unreleased
 2              products. Apple further objects to this Request to the extent that it seeks
                documents, things, or information protected from disclosure, including
 3              pursuant to Federal Rule of Civil Procedure 26(c)(1)(G) and/or Federal
 4              Rule of Evidence 501. Plaintiff has not established that such sensitive
                and proprietary information and things are relevant to any party's claim
 5              or defense, or that it is proportional to the needs of the above- captioned
 6              case, considering the importance of the issues at stake, the amount in
                controversy, the parties' and Apple's relative access to relevant
 7              information, the parties' and third-party Apple's resources, and the
 8              importance of the discovery in resolving the issues. Furthermore, to the
                extent Apple produces any materials in response to the Subpoena, such
 9              production will be subject to the Protective Order entered in this case,
10              with Apple reserving the right to insist upon supplemental protections.
                Subject to and without waiving the foregoing objections, Apple will
11              meet and confer with Plaintiff regarding the scope of this Request.
12
                REQUEST NO. 2: All Documents and Things relating to any
13              standards or certifications that T-Mobile requires Apple to support on
14              its mobile devices relating to WiFi calling, WiFi handoff, or offloading,
                etc. between cellular and WiFi networks.
15
16              OBJECTIONS AND RESPONSES TO REQUEST. 2:
                Apple incorporates each of its General Objections and Responses into
17              its response to Request No. 2 as if fully set forth herein. Apple further
18              objects to this Request at least for the following reasons:
                Party Discovery: Apple objects to this Request to the extent it seeks
19              documents and formation in the possession of, equally available to,
20              and/or more efficiently obtained from the defendants.
                Overly Broad and Unduly Burdensome: Apple objects to this Request
21              as overbroad and unduly burdensome, and failing to take reasonable
22              steps to avoid imposing undue burden and expense on third-party
                Apple. The Request is not narrowly or reasonably tailored, particularly
23              in its use of 141 Documents and Things" and its use of the phrases
24              "standards or certifications," and "relating to WiFi calling, WiFi
                handoff, or offloading, etc." Apple further objects to this Request as
25
                overly broad and unduly burdensome because it is unbounded in time.
26              Apple further objects to the extent that this Request seeks documents
                and things not in the possession, custody, or control of Apple, that are
27
                publicly available, and/or that are equally accessible to one or more
28              parties to the litigation or other third parties.

                                                   -4-            MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
      Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 8 of 19



 1              Vague and Ambiguous: Apple objects to this Request as vague and
 2              ambiguous. In particular, the terms "standards," "certifications," and
                "support," and the phrase "relating to WiFi calling, WiFi handoff, or
 3              offloading, etc." are unclear and would require the subjective judgment
 4              of Apple or its attorneys.
                Privileged and Work Product Materials: Apple objects to this Request
 5              to the extent that it seeks the production of documents or information
 6              protected by the attorney-client privilege, the attorney work product
                doctrine, the common interest privilege, or any other applicable
 7              privilege, immunity, or protection from discovery, including any third-
 8              party duty or obligation of nondisclosure, privacy, or confidentiality.
                Apple will not produce privileged or protected documents or
 9              information, and any inadvertent disclosure or production thereof shall
10              not be deemed a waiver of any privilege with respect to such
                information or documents or of any work product immunity which may
11              attach thereto.
12              Not Relevant Third-Party Discovery: Third-party Apple objects to this
                Request to the extent it seeks documents, things, or information that is
13              not relevant and exceeds the reasonable scope of third-party discovery
14              under the Federal Rules. The burden and expense of the propose
                discovery to third-party Apple outweighs its likely benefit. For
15              example, third- party Apple objects to this Request to the extent that it
16              seeks Apple's trade secrets, commercially sensitive information, and/or
                closely guarded research and development information. Apple will not
17              produce information referring or relating to unannounced or unreleased
18              products. Apple further objects to this Request to the extent that it seeks
                documents, things, or information protected from disclosure, including
19              pursuant to Federal Rule of Civil Procedure 26(c)(1)(G) and/or Federal
20              Rule of Evidence 501. Plaintiff has not established that such sensitive
                and proprietary information and things are relevant to any party's claim
21              or defense, or that it is proportional to the needs of the above- captioned
22              case, considering the importance of the issues at stake, the amount in
                controversy, the parties' and Apple's relative access to relevant
23              information, the parties' and third-party Apple's resources, and the
24              importance of the discovery in resolving the issues. Furthermore, to the
                extent Apple produces any materials in response to the Subpoena, such
25
                production will be subject to the Protective Order entered in this case,
26              with Apple reserving the right to insist upon supplemental protections.
                Subject to and without waiving the foregoing objections, Apple will
27
                meet and confer with Plaintiff regarding the scope of this Request.
28

                                                   -5-            MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
      Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 9 of 19



 1
 2              Because Apple had not produced any documents, KAIFI promptly requested a
 3   meet and confer and the parties conferred telephonically on April 9, 2021, which was
 4   the date of Apple’s first availability. Nguyen Decl., ¶ 9. During this call, and as
 5   summarized in a memorandum pursuant to the call,
 6
 7
 8
 9
10        Apple still did not agree to comply with the requests, even after a meet and confer.
11              KAIFI continued its efforts to resolve Apple’s objections in a series of emails
12   and conferences, with the goal of avoiding motion practice. On June 7, 2021, Apple
13   produced two high-level documents, which still failed provide sufficient information
14   on the details of the handoff algorithm. Despite KAIFI’s efforts to resolve Apple’s
15   objections, including most recently on June 24, 2021, Apple has to this date failed to
16   comply with the requests and refuses to produce the responsive documents and
17   information. Due to this impasse, and the looming expert report deadline of July 19,
18   2021 in the Underlying Action, KAIFI has no choice but to move to compel.
19   III.       LEGAL STANDARD
20              Under Federal Rule of Civil Procedure 45(a)(1)(A)(iii), any party may serve a
21   subpoena commanding a nonparty to “produce designated documents, electronically
22   stored information, or tangible things in that person’s possession, custody, or
23   control[.]” The scope of discovery for a third-party subpoena is the same as that for
24   discovery under Rules 26 and 34. See Fed. R. Civ. P. advisory committee’s note to
25   1970 amendment. That scope, as explained in Rule 26 is as follows:
26
                Parties may obtain discovery regarding any nonprivileged matter that
27              is relevant to any party's claim or defense and proportional to the needs
28              of the case, considering the importance of the issues at stake in the

                                                  -6-            MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
     Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 10 of 19



 1              action, the amount in controversy, the parties’ relative access to
 2              relevant information, the parties’ resources, the importance of the
                discovery in resolving the issues, and whether the burden or expense of
 3              the proposed discovery outweighs its likely benefit. Information within
 4              this scope of discovery need not be admissible in evidence to be
                discoverable.
 5
     Fed. R. Civ. P. 26(b)(1).
 6
     IV.        APPLE SHOULD BE COMPELLED TO PRODUCE RESPONSIVE
 7
                DOCUMENTS TO REQUEST NO. 1
 8
                KAIFI’s first request seeks “All Documents and Things relating to any product
 9
     or technology requirements that T-Mobile requires or requests that Apple provide on
10
     its devices relating to WiFi calling, WiFi handoff, or offloading, etc. between cellular
11
     and WiFi networks” (emphasis added).
12
                As an initial matter, KAIFI has substantially narrowed the scope of
13
     information requested in this motion to compel. It seeks information on only one of
14
     three aspects of the overall request, WiFi handoff, and within WiFi handoff, KAIFI
15
     has further narrowed the scope of the dispute to the source code relating to WiFi
16
     handoff, including the handoff algorithms and Attribute-Value Pairs (AVPs)
17
     (“Handoff Source Code”).           The Court should compel production because the
18
     Handoff Source Code is relevant, in Apple’s possession, can be produced
19
     confidentially under the existing Protective Order in the Underlying Action, is
20
     narrowly-defined, and is not unduly burdensome for Apple to produce.
21
                First, the Handoff Source Code is relevant to the asserted claim elements,
22
     including but not limited to those reciting “selecting” and “switching” between the
23
     indoor (i.e. WiFi) and outdoor (i.e. cellular) networks. For example, Claim 1 recites
24
     “selecting one of the indoor and the outdoor networks in accordance with the
25
     determined location of the data communication terminal,” and Claim 12 recites
26
     “switching the connection of the data communication terminal from the indoor
27
     gateway to the outdoor wireless internet network.” The handoff algorithms defined
28

                                                 -7-            MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
     Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 11 of 19



 1   in the source code control the handsets Apple supplies to T-Mobile and its customers.
 2   T-Mobile also confirmed that this information is relevant, citing “the operation of
 3   handsets in connection with the accused instrumentalities” among the relevant
 4   categories of information in its initial disclosures. Nguyen Decl., Ex. A at 7. Apple
 5   does not seriously dispute relevance, and only objects in boilerplate fashion “to the
 6   extent” the Request seeks information that is not relevant, which Apple has never
 7   established.
 8              Second, Apple alone possesses the relevant source code regarding handover
 9   operations performed on iPhones and other Apple devices. Unlike Android, Apple’s
10   does not use an open-source software model, and does not make its source code
11   available to the public, or even to T-Mobile or other carriers. While Apple objected
12   to the request “to the extent it seeks documents and information in the possession of,
13   equally available to, and/or more efficiently obtained from the Defendants,” but this
14   objection does not apply, especially to the Handoff Source Code.
15              Third, Apple’s objection that the Handoff Source Code is highly sensitive
16   should be overruled because Underlying Action provides a Protective Order. Courts
17   have compelled production from third parties when the source code is relevant and a
18   protective order is in place. See, e.g., eDirect Publishing, Inc. v. LiveCareer, Ltd.,
19   No. C 14-80125, 2014 WL 2527401, at *3 (N.D. Cal. June 4, 2014) (ordering third
20   party to produce source code relevant to the patent-in-suit); Optimize Tech. Solutions,
21   LLC, v. Staples, Inc., No. 14-mc-80095, 2014 WL 1477651, at *2 (N.D. Cal.
22   April 14, 2014) (ordering third-party to produce source code as it was directly
23   relevant to issues of infringement and in the third party’s exclusive possession);
24   Negotiated Data Solutions LLC v. Dell, Inc. No. C09-80012, 2009 WL 733876, at *4
25   (N.D. Cal. March 17, 2009) (compelling the production of source code; stipulated
26   protective order in place). Indeed, Apple has already shown that the Protective Order
27   provide sufficient protection, as it produced two documents designated as Attorney-
28   Eyes Only. Nguyen Decl., ¶ 9. Thus, there is no credible reason why Apple cannot

                                               -8-           MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
     Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 12 of 19



 1   similarly comply with this request subject to the Protective Order. Moreover, in
 2   today’s era, loading source code onto a secured computer to allow for controlled
 3   inspection does not pose an undue burden. Apple has undoubtedly gone through this
 4   process numerous times, during the hundreds of patent litigations in which it has been
 5   directly involved and sought the same discovery from others.
 6              Finally, Apple contends that producing such source code for inspection would
 7   be unduly burdensome. But KAIFI is not seeking to inspect the entirety of Apple’s
 8   source code, but rather only the code containing the handoff algorithms to implement
 9   the accused T-Mobile functionality of seamless handoff in Wi-Fi Calling. KAIFI has
10   made every effort to reduce the relative burden on Apple, but Apple still maintains
11   its objections and claims that it is still undertaking “investigation” despite that over
12   five months have elapsed since it was served with the subpoena. Ex. F at 1.
13              In short, Apple has had ample time to comply with this request, and has been
14   fully informed of the relevance of the requested discovery and the narrow focus on
15   what is being sought. There is no other source for this discovery, which is relevant
16   for purposes of demonstrating the important issue of infringement by T-Mobile.
17   KAIFI’s is unable to obtain this discovery from other sources, and Apple has ample
18   resources to provide it. These factors outweigh the relatively low burden on Apple
19   to produce it. See Fed. R. Civ. P. 26() (“Parties may obtain discovery regarding any
20   nonprivileged matter that is relevant to any party’s claim or defense and proportional
21   to the needs of the case, considering the importance of the issues at stake in the action,
22   the amount in controversy, the parties’ relative access to relevant information, the
23   parties’ resources, the importance of the discovery in resolving the issues, and
24   whether the burden or expense of the proposed discovery outweighs its likely
25   benefit.”)
26              Therefore, KAIFI respectfully requests an order compelling Apple to produce
27   the information requested in Request No. 1, including the source code relating to
28   WiFi handoff, including the handoff algorithms and Attribute-Value Pairs (AVPs).

                                                -9-            MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
     Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 13 of 19



 1              Due to the delays caused by Apple, KAIFI respectfully requests that this
 2   production be made within 7 days of the Court’s order.
 3   V.         APPLE SHOULD BE COMPELLED TO PRODUCE RESPONSIVE
 4              DOCUMENTS TO REQUEST NO. 2
 5              Request No. 2 is tied to any standards or certifications relating to seamless
 6   handoff that T-Mobile requires Apple to support on its mobile devices. The scope of
 7   this request is reasonable. The number of requests, in total, is reasonable. Apple’s
 8   boilerplate objections that the requests are overly broad or unduly burdensome are
 9   not supported by any specific burden that will be suffered should Apple endeavor to
10   provide complete responses. Apple’s objections that the requests are vague or
11   ambiguous cannot survive the parties’ many meet and confer discussions, at any of
12   which Apple’s counsel could have sought clarification of any confusion.
13              For the reasons discussed above regarding Request No. 1, Apple’s boilerplate
14   objections are not sufficient to evade discovery. As for concerns over attorney client
15   privilege or work product, such concerns may be resolved in typical fashion with a
16   privilege log.
17              Additionally, with respect to Request No. 2, Apple contends, without citing
18   any authority whatsoever, that it has no obligation to produce documents or
19   communications if it believes that such discovery is also in the possession of a party
20   to the underlying action. Ex. F at 2. But this is not the case. The discovery rules
21   allow KAIFI to seek information from multiple sources, and subpoenas are an
22   authorized form of discovery under Rule 45. This is for good reason, as such third-
23   party discovery often yields documents that parties have not produced. Moreover,
24   Apple has not articulated any undue burden or cost that searching for and producing
25   responsive documents would impose, but simply asserts that it has no obligation to
26   produce communications or documents that it believes may have been in T-Mobile’s
27   possession at some point in time.
28

                                                - 10 -         MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
     Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 14 of 19



 1              For the reasons stated above, KAIFI respectfully requests an order compelling
 2   Apple to produce responsive documents and things to Requests No. 1 and 2. Due to
 3   the delays caused by Apple, KAIFI respectfully requests that this production be made
 4   within 7 days of the Court’s order.
 5   VI.        CONCLUSION
 6              For the reasons stated above, KAIFI respectfully requests an order compelling
 7   Apple to respond to requests 1-5 and produce responsive documents, including
 8   source code.
 9
10    DATED: July 13, 2021                         By: /s/ Prashanth Chennakesavan

11
12                                                 LTL ATTORNEYS LLP
13                                                 Prashanth Chennakesavan
                                                   Dat T. Nguyen
14                                                 [fill in]
15
                                                   Attorneys for KAIFI LLC
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                - 11 -         MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
     Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 15 of 19



 1                                        “APPENDIX A”
 2                        GENERAL OBJECTIONS AND RESPONSES
 3              Each of Apple's responses, below, is subject to and incorporates the following
 4   General Objections and Responses, in addition to any specifically stated objections.
 5   The assertion of specific objections in response to any individual request specified
 6   in the Requests does not waive any of Apple's General Objections.
 7              Apple's headquarters are located in the Northern District of California, and
 8   not in Eastern District of Texas where this litigation is currently pending nor the
 9   Central District of California where this Subpoena was served. Pursuant to Federal
10   Rule of Civil Procedure 45, the U.S. District Court for the Northern District of
11   California is the governing district for purposes of the Subpoena and any related
12   motions. Nothing in these objections and responses should be interpreted as a waiver
13   of the jurisdiction of the Northern District of California.
14              Apple is a third party and non-party to the above-captioned action. Apple
15   objects to each Document Request ("Request") listed in Schedule A to the Subpoena
16   and to all. Definitions and Instructions to the Subpoena to the extent they seek
17   documents that are available from one or more parties to the litigation and/or from
18   public sources. It is unduly burdensome to ask third-party Apple to collect, review,
19   process, and produce documents that could be sought from and produced by the
20   parties to the litigation and/or that are publicly available.
21              Federal Rule of Civil Procedure 26(b)(1) limits the scope of discovery to any
22   "nonprivileged matter that is relevant to any party's claim or defense and
23   proportional to the needs of the case." Apple objects to the Subpoena, including the
24   Requests, to the extent that it seeks documents beyond the permissible and
25   reasonable scope of discovery.
26              Apple objects to the Subpoena, including all Requests, to the extent that it
27   seeks third-party Apple's trade secrets, Apple's closely guarded research and
28   development information, and other commercially sensitive and technical Apple
                                                                         NOTICE OF MOTION AND
                                                   1                        MOTION TO COMPEL
     4847-4522-4944.2
     Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 16 of 19



 1   materials protected from disclosure, including pursuant to Federal Rule of Civil
 2   Procedure 26(c)(1)(G) and/or Federal Rule of Evidence 501.Apple further objects to
 3   the Subpoena, including all Requests, to the extent that it seeks disclosure of
 4   proprietary and/or highly confidential and sensitive information of third-party
 5   Apple. Any materials produced in response to the Subpoena are subject to the
 6   Protective Order entered in this case, with Apple reserving the right to insist upon
 7   supplemental protections. Given the extremely sensitive nature of some of the
 8   documents and information sought by the Subpoena, Apple will not produce such
 9   documents and information unless the relevance, proportionality, and protective
10   order issues have been adequately resolved.
11              Apple objects to the Subpoena, including all Requests, to the extent that it
12   seeks the production of documents protected by the attorney-client privilege, the
13   attorney work product doctrine, the common interest privilege, or any other
14   applicable privilege, immunity, or protection from discovery, including any third-
15   party duty or obligation of non-disclosure, privacy, or confidentiality. Such
16   documents will not be produced, and any inadvertent disclosure or production
17   thereof shall not be deemed a waiver of any privilege with respect to such
18   information or documents or of any work product immunity which may attach
19   thereto.
20              Apple objects to the Subpoena, including all Requests, to the extent that it is
21   not narrowly or appropriately tailored to avoid imposing undue burden or expense
22   on third-party Apple. Apple further objects to the Subpoena, including all Requests,
23   to the extent that the burden or expense of the proposed discovery outweighs its
24   likely benefit.
25              Apple objects to the Subpoena, including all Requests, to the extent that it
26   seeks documents not in Apple's possession, custody, or control on the grounds that
27   it would seek to require more of Apple than any obligation imposed by law, would
28   subject Apple to unreasonable and undue annoyance, oppression, burden, and

                                                  -2-            MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
     Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 17 of 19



 1   expense, and would seek to impose upon third-party Apple an obligation to
 2   investigate or obtain information or materials from other third parties.
 3             Apple objects to the Subpoena, including all Requests, to the extent it
 4   seeks documents and information in the possession of, more efficiently
 5   obtained from, and/or confidential to one or more other third parties. To the
 6   extent Apple produces documents containing any third-party confidential
 7   information, it will do so only after fulfilling its obligations to the affected
 8   third-party under any applicable confidentiality agreement(s).
 9             Apple objects to the Subpoena, including all Requests, as imposing undue
10   expense on a non-party to this dispute, and as unduly burdensome and
11   irrelevant to the litigation, especially to the extent that it may purport to require
12   search and production from electronic mail systems or archival storage
13   systems.
14             Apple objects to the Subpoena, including all Requests, to the extent that
15   it seeks to impose any instruction, requirement, or request on Apple exceeding
16   that required by the Federal Rules of Civil Procedure, the Local Rules, or any
17   order in the above-captioned action, and/or would subject third-party Apple to
18   unreasonable and undue burden and expense.
19             Apple objects to the Subpoena to the extent it purports to seek documents
20   from any entity or individual other than Apple Inc., headquartered in Cupertino,
21   California. In particular, Apple objects to the Definition of "You" and "Your"
22   to the Subpoena as unduly broad and overly burdensome. In particular, Apple
23   objects to the Subpoena seeking documents from [Apple Inc.'s] "current and
24   former parents, subsidiaries, affiliates, predecessors, successors, employees,
25   managers, officers, directors, partners, agents, representatives, attorneys.
26   anyone acting or purporting to act on its behalf or under its control, and any
27   other Person from whom [Apple Inc.] has the right to obtain documents and
28

                                                 -3-            MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
     Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 18 of 19



 1   tangible items responsive to this Subpoena." Apple will limit its investigation,
 2   collection, review, and production (if any) to Apple Inc.
 3              Apple objects to the definition of "Plaintiff' and "KAIFI" as overly broad and
 4   unduly burdensome. For purposes of responding, Apple will interpret this term as
 5   referring to only Kaifi LLC.
 6              Apple objects to the definition of "Defendants" and "T-Mobile" as overly
 7   broad and unduly burdensome. For purposes of responding, Apple will interpret this
 8   term as referring to only T-Mobile US, Inc. Apple objects to the definition of
 9   "Related Patent" as overly broad and unduly burdensome. For example, such
10   definition is overly broad and unduly burdensome because it includes "any parent or
11   other ancestral U.S. or foreign patent or application related or claiming prior in any
12   way to the identified patent, including but not limited to any continuation,
13   continuation-in-part,       divisional,   file-wrapper    continuation,    reexamination
14   proceeding, reissue, abandoned application, foreign counterpart application, or
15   resulting issues patent thereof." For purposes of responding to the Subpoena, Apple
16   will interpret this term as referring only to the Patent-in-Suit.
17              Apple objects to the Subpoena to the extent that it seeks disclosure of
18   confidential commercial information and/or disclosure of an unretained expert's
19   opinion or information that does not describe specific occurrences in the dispute and
20   results from the expert's study that was not requested by a party pursuant to Federal
21   Rule of Civil Procedure 45(d)(3)(B).
22              Apple objects to the Subpoena on the grounds that the date and location noticed
23   for the document production are inconvenient and unduly burdensome to third-party
24   Apple. Apple will meet and confer with Kaifi regarding a mutually convenient time
25   and place for the provision of documents responsive to the Subpoena, if any.
26              Apple objects to the Instructions included in the Subpoena as overly broad,
27   unduly burdensome, and improper in that they seek to obtain discovery outside of the
28   scope of the Federal Rules of Civil Procedure. Apple objects to all Instructions to the

                                                  -4-           MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
     Case 5:21-mc-80171-VKD Document 11-4 Filed 07/21/21 Page 19 of 19



 1   extent that they purport to place obligations on Apple beyond the permissible and
 2   reasonable scope of discovery.
 3              Apple submits these responses and objections without conceding the relevance
 4   or materiality of the subject matter of any Request or of any document or thing, or
 5   that any responsive materials exist. Apple also submits the following responses and
 6   objections on the basis of information now known to Apple and without waiving any
 7   further objects to the materiality or relevance of any of the information requested.
 8   Apple further reserves all objections or other questions as to the competency,
 9   relevance, materiality, privilege, or admissibility as evidence in any subsequent
10   proceeding in or at trial of this or any other action for any purpose whatsoever of
11   Apple's responses herein and any document or thing, or information identified or
12   provided in response to the Subpoena.
13              Apple's objections as set forth herein are made without prejudice to update,
14   amend, or supplement these Objections and Responses to the Subpoena.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -5-           MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
